Citation Nr: 0717640	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative joint disease as 
secondary to scoliosis as secondary to the service-connected 
disability of scoliosis, mid lumbar area, left residuals of 
back trauma.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for generalized sensory neuropathy of the 
right leg, as the result of surgery performed in January 
2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from July 1962 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by which the RO granted 
service connection for degenerative joint disease as 
secondary to service-connected scoliosis, mid lumbar area, 
left residuals of back trauma, and denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
generalized sensory neuropathy of the right leg.  Regarding 
the former, the veteran is contesting the initial 20 percent 
rating assigned.   

In February 2005, the veteran withdrew his request for a 
travel Board hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.704(e) (2006).  Accordingly, the Board will 
proceed with consideration of the veteran's claim based on 
the evidence of record, as he has requested.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for service-connected degenerative joint 
disease as secondary to service-connected scoliosis, mid 
lumbar area, left residuals of back trauma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA; or an event not reasonably foreseeable in 
connection with January 2002 left hip arthroplasty for left 
hip degenerative arthritis secondary to avascular necrosis.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for generalized sensory neuropathy of the right leg have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a May 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini, supra.  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim is denied, 
and neither disability ratings nor effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records and a VA medical opinion 
addressing the issue decided herein.  The record contains no 
private medical records.  Indeed, in December 2005, the 
veteran asserted that he had no further evidence to submit 
and that he could not afford to obtain a private medical 
opinion regarding the issue decided herein.  The Board 
observes that the veteran has indicated future VA medical 
appointments.  These, however, are not relevant to the 
Section 1151 claim, for although the veteran may well be 
receiving treatment for right lower extremity pain and 
numbness, there is no suggestion in the record that VA 
intended reassess the possibility of a connection between the 
right lower extremity symptomatology and January 2002 left 
hip surgery.  Absent such reexamination, it is highly 
unlikely that the absent records will reflect fault on the 
part of VA in furnishing left hip surgery that allegedly 
caused the veteran's right lower extremity complaints.  
Because there is no indication that a further examination and 
opinion regarding this matter has been ordered, outstanding 
VA medical records need not be obtained.  These would not be 
relevant to the question at issue, which is discussed in 
detail below.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran should be avoided).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Factual Background 

The record reflects that the veteran had a three-and-a-half 
year history of left hip pain.  A magnetic resonance imaging 
of the left hip conducted in March 2001 indicated an abnormal 
left hip.  An X-ray study of the left hip revealed autonomic 
nervous dysfunction, and the veteran complained of groin and 
buttock pain while ambulating and at rest.  As a result, the 
veteran underwent a total left hip arthroplasty in January 
2002.  

During surgery, the veteran was placed on his right side.  
Following surgery, the veteran complained of pain and 
numbness of the right thigh.  The examining physician's 
assessment was of right lower extremity numbness and pain 
with no objective findings.  

In June 2003, the veteran underwent a VA peripheral nerves 
examination.  In the examination report, the examiner 
indicated that he had reviewed the entire claims file as well 
as VA medical records.  In the examination report, the 
examiner stated that he had been asked to provide an opinion 
as to whether there was evidence of disability to the right 
lower extremity due to left hip surgery in January 2002.  If 
so, the examiner was asked to assess whether right lower 
extremity disability was due to the lack of proper skill, 
carelessness, negligence, error in judgment, or similar 
instance of fault on the part of VA or whether the event was 
not reasonably foreseeable.  On examination, the veteran 
reported constant numbness of the right leg since he 
underwent left hip surgery in January 2002.  The examiner 
noted that complaints of right lower extremity numbness were 
apparent in the medical records since January 2002.  The 
examiner further observed that according to the surgical 
reports, the veteran was placed on his right side for the 
left hip surgery and that all bony prominences were well 
padded.  Testing following surgery revealed moderate 
generalized sensory neuropathy suggesting meralgia 
paresthetica.  The examiner indicated decreased sensation to 
light tough of the right thigh, right toes, and right ankle.  
The examiner diagnosed moderate generalized sensory 
neuropathy of the right leg and possible meralgia 
paresthetica.  The examiner remarked that the aforementioned 
problems were not due to the lack of proper skill, 
carelessness, negligence, error in judgment, or similar 
instance of fault on the part of the VA Medical Center (MC) 
in Lexington, Kentucky.  The examiner explained that surgical 
notes did not reflect any problems during surgery or 
complications from such surgery.  Moreover, efforts were made 
to pad bony prominences when the veteran was rolled onto his 
right lateral side for surgery.   

Discussion

Initially, the Board observes that the veteran might well 
believe that his right lower extremity symptomatology is due 
to some fault on the part of VA during surgery of the left 
hip in January 2002.  The veteran, however, is not shown to 
possess any particular medical expertise, and the Board 
cannot rely on his medical opinions in rendering a decision 
herein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

What is undisputed in this case is that the veteran began to 
complain of right lower extremity numbness immediately 
following left hip arthroplasty.  The question before the 
Board is whether such symptomatology is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination or whether the event was not reasonably 
foreseeable.  The only competent medical evidence of record, 
namely the June 2003 VA medical opinion, suggests that the 
veteran's right lower extremity symptomatology did not result 
from such conduct on the part of VA in providing left hip 
surgery.  Further, there is no competent medical indication 
in the record of lack of foreseeability.  Absent such 
findings, the Board cannot rule in the veteran's favor, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
generalized sensory neuropathy of the right leg must be 
denied.

The preponderance of the evidence weighs against the 
veteran's claim, as the only competent evidence of record 
does not support it.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for generalized sensory neuropathy of the 
right leg is denied.


REMAND

Unfortunately, the Board must remand the claim of entitlement 
to an increased rating for the veteran's service-connected 
low back disability.  In early December 2005, the veteran 
indicated that his next VA medical appointment was scheduled 
to take place later that month.  From the veteran's phrasing, 
it appeared that his low back would be examined during this 
visit.  The latest VA medical records in the claims file are 
dated in January 2005.  The RO, therefore, must associate 
with the claims file all VA medical records from the 
Louisville and Lexington VAMCs dated from January 27, 2005 to 
the present. 

Following receipt of the new medical evidence, the RO should 
schedule a VA orthopedic examination to determine the current 
state of the veteran's low back as instructed below.  An 
examination is necessary, as several years will have elapsed 
between the veteran's last examination in January 2005 and 
the date on which the case is again before the Board.

Finally, the veteran should be apprised of effective dates as 
mandated by the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran corrective VCAA 
notice that apprises him of effective 
dates as mandated by the Court in 
Dingess/Hartman.  

2.  Associate with the claims file all 
clinical records from the Louisville and 
Lexington VAMCs dated from January 27, 
2005 to the present.

3.  Schedule a VA orthopedic examination 
to determine the severity of the veteran's 
service-connected low back disability.  
Range of motion measurements should be 
provided.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination.  
The examiner should comment on the effect 
of the low back disability on range of 
motion, and, to the extent possible, 
provide a detailed clinical history to 
include the frequency of any 
incapacitating episodes.  A rationale for 
all conclusions must be provided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
examination report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records upon 
which he or she relied.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


